DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments
Per applicant’s request, claim 1 has been amended. Claims 21-22 are new. Claims 1-6, 8, and 21-22 are pending and have been considered.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/07/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6, 8, and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 1, line 2 of p. 3 currently recites “the action determination model” which lacks antecedent basis. This should recite “the at least one action determination model” to match the limitation in lines 9-10 of p. 2 and the limitation in the last 2 lines of p. 2.
Claims 2-6, 8, and 21-22 are rejected for failing to cure the deficiencies of claim 1 upon which they depend.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8, and 21-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

CLAIM 1
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The claim recites the following limitations:
(1) [model] indicates at least one action option to be executed by the at least one agent, (Determine at least one action option to be executed by the at least one agent.)
(2) determining…  whether the at least one action determination model indicates at least one next action option to be executed by the at least one agent, and if so,
(3) determining… from the at least one action option, an action to be executed based on the action determination model;
(4) determining… whether an execution data model has already been stored, and if so, 
(5) obtaining from the execution data model data pertaining to the at least one determined action on the at least one IT environment, if the at least one action requires at least one precondition; (Evaluate the execution data model data pertaining to the at least one determined action on the at least one environment and determine if the at least one action requires at least one precondition)
(6) determining… at least one result of the at least one action (Judging the result)
(7) repeating, until the IT environment or agent reach at least one end state: (Determine if an end state is reached and perform the judicial exceptions of the remaining limitations)
(8) determining… whether the at least one action determination model indicates the at least one next action option to be executed by the at least one agent, and if so, 
(9) determining… from the at least one action option, the action to be executed based on the action determination model; and 
(10) determining… whether the execution data model has already been stored, and if so, 
(11) obtaining from the execution data model the data pertaining to the at least one determined action on the at least one IT environment, if the at least one action requires the at least one precondition, (Judging from the execution data model if the data pertains to the at least one determined action on the at least one IT environment)
All of the above limitations are mental processes of evaluating or determining, as explained in the parentheses. Limitations 2-4, and 6-10 are mental processes of determining which is a judgement. The mental processes can reasonably be performed in one’s mind with the aid of pencil and paper, but for the recitation of a processor. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites the following additional elements:
at least one Information Technology (IT) environment
loading… at least one action determination model for the at least one agent 
executing logic relating to the at least one action on the at least one IT environment; 
storing the data pertaining to the at least one result, if available, in an execution data model
Information Technology (IT) environment and executing logic relating to the at least one action on the at least one IT environment are generally linking the abstract ideas to the particular technological environment of machine learning, as discussed in MPEP 2106.05(h). Loading at least one action determination model for the at least one agent and storing the data are mere data-gathering, which is an insignificant extra-solution activity as discussed in MPEP 2106.05(g). 
Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Information Technology (IT) environment and executing logic relating to the at least one action on the at least one IT environment are generally linking the abstract ideas to the particular technological environment of machine learning, as discussed in MPEP 2106.05(h). Loading at least one action determination model for the at least one agent and storing the data are mere data-gathering, which is an insignificant extra-solution activity as discussed in MPEP 2106.05(g). 
	The loading and storing are well-understood, routine, conventional activities of retrieving and storing information in memory, as discussed in MPEP § 2106.05(d), subsection II, example (iv). The claim is not patent eligible.

CLAIM 2 incorporates the rejection of claim 1. 
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 1 are incorporated. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites the following additional elements: a neural network, rule engine, model transformation, model execution, statistical model, stochastic model, probabilistic model, artificial reasoning model, reinforcement learning model, inference model, program, fuzzy logic, or decision tree.
All of these additional elements are generally linking the abstract ideas to the particular technological environment of machine learning, as discussed in MPEP 2106.05(h). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because all of these additional elements are generally linking the abstract ideas to the particular technological environment of machine learning, as discussed in MPEP 2106.05(h). The claim is not patent eligible.

CLAIM 3 incorporates the rejection of claim 1.
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 1 are incorporated. The claim recites the following limitation: 
the at least one action determination model defines the at least one next action to select in at least one given context.
The limitation is a mental process of determining options to select, a judgement which can reasonably be performed in one’s mind with the aid of pencil and paper. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application because the claim recites no additional elements. The claim is directed to an abstract.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

CLAIM 4 incorporates the rejection of claim 1.
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 1 are incorporated. The claim recites the limitation: 
wherein the at least one action determination model determines at least one of an attacker action, an attack action, an exploit action, a defender action, a defending action, a detection action, a mitigation action, a prevention action, an alarm/alert action, a monitoring action, an evaluator action, a tester action, a penetration testing action, a vulnerability assessment action, a recommendation for human users, a configuration action for machines, a policy based action, a rule-based action, a user input action, a user output action, a data ingestion action, a repair action, assembly/disassembly action, a preparing action, a use action, a disposal action, a maintenance action, a directing action, an informational action, an entertaining action, a diagnosing action, transaction action, a purchasing action, a selling action, decision action, training action, education action, buying action, notification action, deception action, distraction action, timing action, delay action, -5-Application No. 16/255,811 support action, redirect action, or a transfer action.
This limitation is a mental process of determining, a judgement which can reasonably be performed in one’s mind with the aid of pencil and paper. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application because the claim recites no additional elements. The claim is directed to an abstract.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

CLAIM 5 incorporates the rejection of claim 1.
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 1 are incorporated. The claim recites the limitation:
wherein determining from the at least one action option is partly or fully based on success likelihood of the at least one action.
This limitation is a mental process of a judgement which can reasonably be performed in one’s mind with the aid of pencil and paper. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application because the claim recites no additional elements. The claim is directed to an abstract.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

CLAIM 6 incorporates the rejection of claim 1.
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 1 are incorporated. The claim limitations further limit the judicial exceptions of claim 1, which are judgement mental processes. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application because the claim recites no additional elements. The claim is directed to an abstract.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

CLAIM 8 incorporates the rejection of claim 1.
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 1 are incorporated. The claim limitations further limit the judicial exceptions of claim 1, which are judgement mental processes. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application because the claim recites no additional elements. The claim is directed to an abstract.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

CLAIM 21 incorporates the rejection of claim 1.
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 1 are incorporated. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites the following additional elements: executing-5-Application No. 16/255,811 logic on at least one IT system. This additional element is generally linking the abstract ideas to the particular technological environment of machine learning, as discussed in MPEP 2106.05(h). 
Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Executing-5-Application No. 16/255,811 logic on at least one IT system is generally linking the abstract ideas to the particular technological environment of machine learning, as discussed in MPEP 2106.05(h). The claim is not patent eligible.

CLAIM 22 incorporates the rejection of claim 1.
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 1 are incorporated. The claim limitations further limit the judicial exceptions of claim 1, which are judgement mental processes. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application because the claim recites no additional elements. The claim is directed to an abstract.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Morton et al. (US 20170304707 A1, see PTO-892 filed 06/30/2021) in view of Traish et al. (“Search and Recall for RTS Tactical Scenarios”).

Regarding CLAIM 1, Morton teaches: A computer-executable method of automating at least one agent for at least one Information Technology (IT) environment having a plurality of computer-virtualized and/or real networked IT systems and including an agent action determination and action execution implementation, (An agent is an AI opponent (¶ 13, third line from end, and ¶ 15, lines 2-3). The AI opponent is further taught at ¶ 110, last 6 lines, ¶ 113, lines 6-end, ¶ 122, and ¶ 531-532. These last two paragraphs teach the AI opponent can play defense against offensive students or offense against defensive students (see ¶ 71 for examples of offensive and defensive roles). 
An IT environment having a plurality of computer-virtualized and/or real networked IT systems is taught by a realistic virtual environment (¶ 15, line 3). A plurality of computer-virtualized IT systems is taught at least by [0012] which teaches, “generate a nearly infinite variety of training system configurations comprising different environments with different resources, and having different missions.” This limitation is further taught by ¶ 66 and ¶ 144-145.)
the method being executed by a computer having a processor and a data storage or a memory and comprising: (A computer is broadly interpreted as the combination of Morton’s player station 32, game server 22, and AI engine 30 as seen in Fig. 5. See ¶ 98, lines 1-4 and 11-12, ¶ 99, lines 1-3, ¶ 110, lines 1-3; and Morton’s Claim 1 on p. 25, col. 2, in the second paragraph below the preamble.)
loading, via the processor, from the data storage or the memory, at least one action determination model for the at least one agent that indicates at least one action option to be executed by the at least one agent, the indication being determined by at least one objective of the at least one agent; (¶ 70, 142, 144, and 547 teach loading configuration settings for a mission against an AI opponent. The objective of the AI opponent is to defeat the player. P. 25, col. 2, Morton’s claim 1, 2nd-to-last paragraph teaches the limitations of a processor and memory.)
… and if so, determining, by the processor, from the at least one action option, an action to be executed based on the action determination model; (¶ 122, lines 6-end teaches actions/response functions that the AI engine can invoke. Action options are disclosed in more detail in ¶ 532, between line 10 to line 10 from the bottom. Morton discloses action options include attempting to deduce implications, determining all possible root causes, gathering additional data providing messages to trainers and students, making changes automatically to the virtual environment to remedy a potential breach, parsing additional aspects to gather more information, and doing nothing and continuing to monitor.)
…
executing, via the processor, logic relating to the at least one action on the at least one IT environment; (Morton¶ 122:“‘actions’, or response functions that the AI engine 30 can invoke as a consequence of a decision process”)
storing the data pertaining to the at least one result, if available, in an execution data model; and (Morton ¶ 113, lines 6-9: “For each system configuration associated with any given mission, all relevant data including cause and effect assessment data is collected and stored.”)
repeating, until the IT environment or agent reach at least one end state: (Student must achieve the criteria in ¶ 588-590 to succeed in Offensive Mission 1, achieve the criteria in ¶ 621-623 to succeed in Offensive Mission 2, achieve the criteria in ¶ 660 to succeed in Defensive Mission 1, and achieve the criteria in ¶ 687-690 to succeed in Defensive Mission 2. The AI opponent plays defense in the offensive missions and offense in defensive missions. A mission continues until the criteria are reached.)
… and if so, determining, via the processor, from the at least one action option, the action to be executed based on the action determination model; and (¶ 122, lines 6-end teaches actions/response functions that the AI engine can invoke. Action options are disclosed in more detail in ¶ 532, between line 10 to line 10 from the bottom. Morton discloses action options include attempting to deduce implications, determining all possible root causes, gathering additional data providing messages to trainers and students, making changes automatically to the virtual environment to remedy a potential breach, parsing additional aspects to gather more information, and doing nothing and continuing to monitor.)
Morton teaches that the AI logic utilizes historical game play data to learn from user interactions and student tactics (¶113-114 and ¶ 525) and uses supervised training on this stored data (¶80). Morton also teaches an IT environment. However, Morton does not explicitly teach: 
determining, via the processor, whether the at least one action determination model indicates the at least one next action option to be executed by the at least one agent
determining, via the processor, whether an execution data model has already been stored, and if so, obtaining from the execution data model data pertaining to the at least one determined action on the at least one… environment, if the at least one action requires at least one precondition;
determining, via the processor, at least one result of the at least one action;
repeating, until the… environment or agent reach at least one end state: 
determining, via the processor, whether the at least one action determination model indicates the at least one next action option to be executed by the at least one agent
determining, via the processor, whether the execution data model has already been stored, and if so, obtaining from the execution data model the data pertaining to the at least one determined action on the at least one… environment, if the at least one action requires the at least one precondition.
	But Traish teaches: determining, via the processor, whether the at least one action determination model indicates the at least one next action option to be executed by the at least one agent (P. 2, col. 1, § 2, ¶ 4-5 teach performing searches asynchronously from gameplay and updating a database with the results. The agent checks the database for a decision that matches the current situation. In this context, an action determination model is a database of decisions for particular game states.)
determining, via the processor, whether an execution data model has already been stored, and if so, obtaining from the execution data model data pertaining to the at least one determined action on the at least one… environment, if the at least one action requires at least one precondition; (Traish, p. 2, §3.1, first paragraph teaches: “The RPC [Recall/Play Component] matches the current game state against the game states currently recorded in the response library.” Second paragraph teaches: “The RPC then retrieves the response associated with the current game state from the response library.” The data pertaining to the at least one determined action on the at least one environment as claimed is taught by “the response associated with the current game state.” A precondition as claimed is taught by “the current game state.” A game state is identified in the response library by the number and types of Broodwar units present, as described by Traish, p. 2, §3.1, fourth paragraph: “Although games states are identified in the RL [response library] only by the number and type of units present…”)
determining, via the processor, at least one result of the at least one action; (Traish, p. 2, §3.2, third paragraph: “We randomly assign behaviours to each unit for each simulation so we can evaluate the effect of utilising different tactics on the outcome of a battle” (emphasis added). Note that the simulator runs concurrently with gameplay so the evaluated effect is the same as that in the game.)
repeating, until the… environment or agent reach at least one end state: 
determining, via the processor, whether the at least one action determination model indicates the at least one next action option to be executed by the at least one agent (P. 2, col. 1, § 2, ¶ 4-5 teach performing searches asynchronously from gameplay and updating a database with the results. The agent checks the database for a decision that matches the current situation. In this context, an action determination model is a database of decisions for particular game states.)
determining, via the processor, whether the execution data model has already been stored, and if so, obtaining execution from the execution data model the data pertaining to the at least one determined action on the at least one… environment, if the at least one action requires the at least one precondition. (Traish, p. 2, §3.1, first paragraph teaches: “The RPC [Recall/Play Component] matches the current game state against the game states currently recorded in the response library.” Second paragraph teaches: “The RPC then retrieves the response associated with the current game state from the response library.” The data pertaining to the at least one determined action on the at least one environment as claimed is taught by “the response associated with the current game state.” A precondition as claimed is taught by “the current game state.” A game state is identified in the response library by the number and types of Broodwar units present, as described by Traish, p. 2, §3.1, fourth paragraph: “Although games states are identified in the RL [response library] only by the number and type of units present…”)
	Traish and Morton are in the same field of endeavor as the claimed invention, namely AI simulation engines. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the Search and Recall method taught by Traish into Morton’s system by retrieving the response associated with the current game state from the response library when a certain action is determined by Morton’s system. A motivation is that “S&R allows an agent to learn and retain strategies discovered over the agent’s history of play, and to adapt quickly in novel circumstances” (Traish, p. 1, Abstract, end of first paragraph) and S&R “populates the database dynamically with the results of search simulations conducted in response to actual game states encountered during play.” (Traish, p. 2, § 2, end of second paragraph)

	Regarding CLAIM 2, the Morton/Traish combination teaches: The method according to claim 1,
	Morton teaches: wherein the at least one actionApplication No. 16/255,811 Attorney Docket No. 1110/0113PUS1determination model is at least one of a neural network, (¶ 112, line 3)
rule engine, model transformation, model execution, statistical model, stochastic model, probabilistic model, artificial reasoning model, reinforcement learning model, inference model, program, fuzzy logic, or decision tree.

	Regarding CLAIM 3, the Morton/Traish combination teaches: The method according to claim 1,
Morton teaches: wherein the at least one action determination model defines the at least one next action to select in at least one given context. (This limitation is interpreted as meaning the action determination model contains a list of actions to select from. See ¶ 532, line 15 to 10 lines from the end)
Traish also teaches this limitation at p. 3, § 3.2.4, first paragraph: “A behaviour consists of a series of actions which a unit executes in sequence, moving on to the next action when the previous action is complete or appropriate conditions are met”, where appropriate conditions correspond to a given context as claimed.
	
	Regarding CLAIM 4, the Morton/Traish combination teaches: The method according to claim 1,
Morton teaches: wherein the at least one action determination model determines at least one of … an exploit action (¶ 665, line 1)
a defender action, a defending action (Both limitations are taught by ¶ 532, lines 20-22)
an attacker action, an attack action, … a detection action, a mitigation action, a prevention action, an alarm/alert action, a monitoring action, an evaluator action, a tester action, a penetration testing action, a vulnerability assessment action, a recommendation for human users, a configuration action for machines, a policy based action, a rule-based action, a user input action, a user output action, a data ingestion action, a repair action, assembly/disassembly action, a preparing action, a use action, a disposal action, a maintenance action, a directing action, an informational action, an entertaining action, a diagnosing action, transaction action, a purchasing action, a selling action, decision action, training action, education action, buying action, notification action, deception action, distraction action, timing action, delay action, support action, redirect action, or a transfer action.
 
Regarding CLAIM 5 the Morton/Traish combination teaches: The method according to claim 1, 
Morton teaches: wherein determining from the at least one action option is partly or fully based on success likelihood of the at least one action. (¶ 114, lines 7-10)

Regarding CLAIM 6, the Morton/Traish combination teaches: The method according to claim 1, 
	Morton teaches: wherein the at least one result of the at least one action includes at least one of an environment effect, (As a defender, the AI opponent can “make changes automatically to the virtual environment within the training scenario in an attempt to remedy a potential breach” (Morton, ¶ 532, lines 20-22). As an attacker, the AI opponent can have the environment effect of depositing a Trojan. Morton ¶ 665 teaches: “Once the AI attacker has exploited a misconfigured NFS and deposited a Trojan, …”)
an agent effect, console output, data returned by the action, data returned by the IT environment, context data, metadata, or data returned by the agent.

	Regarding CLAIM 8, the Morton/Traish combination teaches: The method according to claim 1, 
Morton teaches: wherein the at least one objective of the at least one agent includes meeting a predetermined criteria in attacking, (Morton teaches Defensive Mission 1 in ¶ 624-660 and defines criteria for student success in ¶ 660. Morton teaches Defensive Mission 2 in ¶661-690 and defines criteria for student success in ¶ 687-690. The agent meets predetermined criteria in attacking as long as a student fails to successfully defend himself/herself.)
defending, (Morton teaches Offensive Mission 1 in ¶ 549-590 and defines criteria for student’s success in ¶ 588-590. Morton teaches Offensive Mission 2 in ¶ 591-623 and defines criteria for student’s success in ¶ 621-623. The agent meets predetermined criteria in defending as long as a student fails to successfully attack the AI opponent.)
preventing, assessing, testing, evaluating, alarming, monitoring of the IT environment, providing a service, maintaining, updating, analyzing, deceiving, action execution, or action sequence execution.

	Regarding CLAIM 21, the Morton/Traish combination teaches: The method according to claim 1, 
Morton teaches: wherein executing, via the processor, the at least one action on the at least one environment comprises executing-5-Application No. 16/255,811 logic on at least one IT system. (Morton¶ 122:“‘actions’, or response functions that the AI engine 30 can invoke as a consequence of a decision process”. In ¶ 13, a cyber threat environment is an IT system; additionally, ¶ 15 teaches “information technology entities” and ¶ 137 teaches “virtualized network with IT systems”.) 

	Regarding CLAIM 22, the Morton/Traish combination teaches: The method according to claim 1, 
Morton teaches: wherein the at least one end state includes success or failure of the at least one objective of the at least one agent. (Student must achieve the criteria in ¶ 588-590 to succeed in Offensive Mission 1, achieve the criteria in ¶ 621-623 to succeed in Offensive Mission 2, achieve the criteria in ¶ 660 to succeed in Defensive Mission 1, and achieve the criteria in ¶ 687-690 to succeed in Defensive Mission 2. The AI opponent plays defense in the offensive missions and offense in defensive missions.)

Response to Arguments
	Examiner herein respond to the applicant’s remarks and claim filed 05/09/2022 and the Advisory Action filed 05/18/2022.

Objections to the Claims (Remarks p. 7): The objection to claim 1 is rendered moot because the limitation of interest was canceled.

Rejections to the Claims Under 35 U.S.C. § 112(b) (Remarks p. 7): The rejection of claim 1 regarding the limitation “the at least one environment” is rendered moot because the limitation of interest was canceled. However, the other rejection of claim 1 regarding “action determination model” is maintained because the limitations of interest remain indefinite. The rejections of claims 1-6 and 8 are maintained.

Rejections to the Claims Under 35 U.S.C. § 112(d) (Remarks p. 7): The rejections of claim 1-6 and 8 are withdrawn due to the amendment to claim 1.

Rejections to the Claims Under 35 U.S.C. § 101 (Remarks pp. 7-9):
Applicant’s argument #1: “It is respectfully submitted that claim 1 clearly does not contain limitations that can practically be performed in the human mind. For example, claim 1 is directed to a "computer-executable" method and recites that the method is executed by a computer having a processor and a data storage or a memory by executing a computer- executable program stored in the data storage or the memory by the processor. Therefore, it is clear that the claimed method is only performed by a computer.” Examiner’s Response #1: Applicant relies on MPEP 2106.04(a)(2)(III)(A) for this argument. However, MPEP 2106.04(a)(2)(III)(A) provides a list of exceptions for when claims recite mental processes: 
In contrast, claims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions. Examples of claims that recite mental processes include:
• a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016);

Each of the abstract ideas in claim 1 are at least one of observations, evaluations, judgements, and opinions. The computer components are merely generally linking the abstract idea of machine learning, as discussed in MPEP 2106.05(h). 
	Additionally, MPEP 2106.04(a)(2)(III)(C) quoted by the applicant in their next argument explicitly states that a mental process may be performed 1) on a generic computer, or 2) in a computer environment, or 3) merely using a computer as a tool to perform the concept.

Applicant’s argument #2: “It appears to the Applicant that the Examiner's determination that the claims are directed to mental process is based purely on the claim language. The Examiner has not explained that, based on the disclosure in the specification, the invention is described as a concept that is performed in human mind and that the Applicant is merely claiming the concept in the computer environment.
“It is respectfully submitted that, as evident from the specification of the present application, embodiments of the invention disclosed in the specification are only performed in a computer environment having various computer devices that are connected to each other and are operated under specific algorithms performed by processors to receive, process and output data using various data models, in order to determine a suitable action under IT environment. Therefore, with the broadest reasonable interpretation of the claims in light of the specification of the present application, those skilled in the art would not recognize that the embodiments of the present application is disclosed as how human would perform in his mind using paper and pencil.”
Examiner’s Response #2: The steps in claim 1 are recited at a high level of generality such that they amount to mental processes executed by generic computer components or additional elements which are generally linking the abstract ideas to the technological environment of machine learning and insignificant extra-solution activity. Claim 1 is silent on “specific algorithms”. In order to advance prosecution, Applicant is encouraged to amend claim 1 with “specific algorithms” allegedly present in the specification, pending support in the disclosure. 
The 35 U.S.C. 101 rejection of claim 1 explains how each and every abstract idea may be performed mentally. The additional elements are either computer components generally linking the abstract ideas to the technological environment of machine learning or they are insignificant extra-solution activity. These explanations are sufficient for a 35 U.S.C. 101 rejection. 


Rejections to the Claims Under 35 U.S.C. § 103 (Remarks pp. 9-14): Applicant's arguments have been fully considered but they are not fully persuasive. 

Applicant’s Argument #1: (1) It is respectfully submitted that paragraph [0013] of Morton merely discusses the configuration of a game machine and a virtual environment manager (VEM). It does not disclose or suggest any method of automating at least one agent as recited in claim 1. (2) In addition, paragraph [0110] does not discuss any algorithms directed to its Al in-game advisor. (3) Moreover, Morton discloses that the Al in-game advisor uses natural language processing (NLP) to process the inquiry and providing responses and uses machine learning to modify its configuration based upon past messages and responses to create a new configuration by automatic scoring. See paragraph [0113]. (4) Further, Morton discloses in paragraph [0532] that the Al opponent comprises a set of applications and processes focused on parsing all aspects of the system in real-time such as logs, network messages, databases and database states and detects a data change and a set of unexpected messages to provide messages to trainers and students.

Examiner’s Response #1: (1) The claim language does not preclude an “agent” as claimed from being an AI opponent which is part of the AI engine. The Morton reference explicitly teaches that an AI opponent is an automated system in ¶ 122 (“The AI opponent may play the role of the defender within a specific mission and automatically take actions based on the difficulty setting of the mission being played.”), ¶ 512 (“the present invention allows individuals to test their capabilities against… or an advanced, automated opponent”) and ¶ 532 (“As the AI component gathers additional data to narrow in on the cause, … it may make changes automatically to the virtual environment within the training scenario in an attempt to remedy a potential breach”). 
(2) The claims do not recite any algorithms. A prior art citation to such a limitation is not required.
(3) The Al in-game advisor is just one part of the AI engine. ¶ 0118 teaches that the AI engine includes both an AI in-game Advisor and an AI opponent.
(4) Examiner does not understand how the citation to ¶ 532 invalidates Examiner’s rejection. 

Applicant’s Argument #2: (1) It is respectfully submitted that paragraph [0112] of Morton merely states that its Al engine 30 provides an adaptive, deep learning, neural network to provide dynamic training missions targeted for specific users or groups of users with the ability to learn automatically. Paragraph [0122] discloses that the Al opponent makes decision based on ML algorithms that use a set of sensors as inputs and actions. However, Morton does not disclose or suggest use of an action determination model (example: action sequences/steps model) as discussed in the present application to provide the actions. (2) Paragraph [0532] discloses, as discussed above, that the Al opponent comprises a set of applications and processes focused on parsing all aspects of the system in real-time such as logs, network messages, databases and database states, and the like, to determine if something of operational importance has changed within the particular training scenario. The Al opponent interacts with the Orchestration Agents to obtain information and make operational changes. 
These paragraphs do not discuss any specifics on how this leaning is achieved and does not explicitly or implicitly discloses or suggest the recited features. 
Specifically, Morton does not disclose or suggest at least one action determination model for the at least one agent that indicates at least one action option to be executed by the at least one agent, and loading the action determination model for the agent. 

Examiner’s Response #2: (1) The claims do not explicitly recite “action sequences/steps model”. The agent is taught by the AI opponent (see ¶ 79 and ¶ 118) and two action determination models are taught by Morton’s AI-driven defense and AI-driven offense (see ¶ 542). Morton clearly teaches that the AI opponent chooses to take the next action based on the current state of the virtual environment. (2) The claims are silent on any limitations which recite any specifics on how learning is achieved, so a prior art citation to such a limitation is not required. Morton’s ¶ 542 teaches loading action determination models (AI-driven defense and offense) for the AI opponent. Action options to be executed by the agent are disclosed in ¶ 532, between line 10 from the top to line 10 from the bottom.

Applicant’s Argument #3: (1) Again, paragraph [0122] of Morton merely discloses that the Al opponent makes decision based on ML algorithms that use a set of sensors as inputs and actions. However, Morton does not disclose or suggest use of an action determination model (example: action sequences/steps model). Also, the decision made by Al opponent does not indicate the next action option to be executed by the agent. 
(2) As to paragraph [0532], Morton discloses detecting a data change and a set of unexpected messages in a scenario and deduces from a knowledge database implications of such scenario and determine all possible root causes. That is, Morton merely detects the data change and unexpected messages and determines a cause. This is completely different from determining whether the action determination model indicates a next action option to be executed by the agent. 
Examiner’s Response #3: (1) The claims do not explicitly recite “action sequences/steps model”. Morton’s ¶ 542 teaches loading action determination models (AI-driven defense and offense) for the AI opponent. Action options to be executed by the agent are disclosed in ¶ 532, between line 10 from the top to line 10 from the bottom. (2) Traish at P. 2, col. 1, § 2, ¶ 4-5 teach performing searches asynchronously from gameplay and updating a database with the results. The agent checks the database for a decision that matches the current situation. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Asher H. Jablon whose telephone number is (571)270-7648. The examiner can normally be reached Monday - Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on (571)270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.H.J./Examiner, Art Unit 2127                                                                                                                                                                                                        

/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2127